UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7604



THOMAS EUGENE LANGSTON,

                                              Plaintiff - Appellant,

          versus

COMMONWEALTH OF VIRGINIA; DEPARTMENT OF
CORRECTIONS; D. SPENCER, Powhatan Regional
Administrator; D. R. GUILLORY, Warden; C. H.
ALLEN; W. P. ROGERS; E. C. MORRIS, Deputy
Director; DOCTOR SARKER,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CA-95-1354-A)


Submitted:   December 14, 1995            Decided:   January 24, 1996

Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Eugene Langston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Langston v. Virginia, No. CA-95-1354-A (E.D. Va. Sept. 28,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2